Pee Curiam. In the case before us the controversy involves a freehold estate. From the bill, it appears that appellee Young, sought to set aside a tax deed to the premises in controversy, held by appellant, claiming the land himself, in fee, setting up irregularities and omissions to conform to law by appellee in obtaining his tax title. Appellant, on the other hand, filed a cross-bill, seeking to set aside a master’s deed held by appellee to the premises, through which appellee claimed his fee estate. Thus it will be seen that a freehold is involved on both sides. This court has no jurisdiction to hear appeals of this character. The appeal should be taken directly to the Supreme Court, under Sec. 2, concerning appeals. Laws 1879, p. 222; Patterson v. McKinney, 6 Bradwell, 394. The appeal is therefore dismissed for, want of jurisdiction. Appeal dismissed.